Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed 08/05/2022 has been entered. Claims 1-4, 6-32 remain pending. Applicant’s amendment to the Drawings overcome the objection to the drawings. Applicant’s Amendment to Claim 26 overcome objections to Claim 26.

Response to Arguments
Applicant’s arguments, see Pages 12-13, filed 08/05/2022, with respect to 35 U.S.C. 103 rejection of Claims 1-4, 6-32 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-4, 6-32 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Gomez (US20060112901). Gomez teaches an electronic containment/confinement system with a transmitter that transmits a signal through a boundary antenna consisting of a buried wire. Gomez teaches the limitations “A demarcating system for indicating a boundary of an area to an object, the object having a receiver for receiving magnetic signals, the system comprising: a control system comprising one or more processors; a wire loop, which may be arranged by a user along a path, so that said path is indicated to the object as at least part of the boundary of the area; a signal generator, which is electrically connected to the wire loop so as to be operable to apply voltage signals thereto, which cause the emission of corresponding magnetic boundary indicating signals from the wire loop for receipt by the receiver of the object, the signal generator being under the control of the control system such that the voltage signals applied by the signal generator to the wire loop are controlled by the control system; current sensing circuitry, which is electrically connected to the wire loop so as to sense current signals present within the wire loop and which is connected to the control system so that its processors can analyse current signals present within the wire loop; wherein the one or more processors are programmed to operate in a calibration mode whereby they: cause the signal generator to apply a series of test voltage waveforms to the wire loop, each of the test voltage waveforms generating a corresponding current waveform within the wire loop; and analyse the series of corresponding current waveforms, as sensed by the current sensing circuitry, so as to determine an operating voltage waveform that, when applied to 3170187 032P2 US the wire loop, generates a corresponding operating current waveform that, when normalized, is substantially the same as a predetermined current waveform.” Secondary prior art Dalfra (US20190064842) teaches the limitations “the object having a receiver for receiving electromagnetic signals; a signal generator which cause the emission of corresponding electromagnetic boundary indicating signals from the wire loop for receipt by the receiver of the object.” The combination of Gomez and Dalfra is silent with regards to the limitation “wherein a complete cycle of the predetermined current waveform comprises a number of positive peaks and a number of negative peaks, said number of positive peaks being different than said number of negative peaks” and there is no evidence which suggests that one of ordinary skill in the art would modify Gomez in view of Dalfra to use a cycle of positive and negative peaks that are unequal in occurrence. By using the positive peaks and negative peaks in a cycle this represents is an improvement over prior art as unequal number of positive and negative peaks allow for the determination of whether the object is inside or outside the boundary.  Claims 1-4 and 6-32 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863